DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2022 has been entered. Amended claims 2-6 and 8-18 are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments

Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 12 is objected to because of the following informalities:
In claim 12, line 4, “overlaps” should read “overlap”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-6, 8-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Frohnmayer et al. (US 2016/0229289, hereinafter “Frohnmayer”).

Regarding claim 6, Frohnmayer discloses a drive system (10, see figs. 1, 2 & 5, [0018-0027]), comprising:
a first output shaft (18a) configured to rotate about a drive axis (DA, see annotated fig. 5); 
a second output shaft (18b) configured to rotate about the drive axis (DA), wherein the first output shaft (18a) and the second output shaft (18b) are orientated away from each other (see figs. 1 & 5); 6Application No. 16/220,841Docket No. 000112-0010-101 Reply dated May 19, 2022
a first motor (16a) comprising a first motor shaft (21a) that rotates about a first motor axis (FMA, see annotated fig. 5), wherein the first motor axis (FMA) is parallel to the drive axis (DA); 
a second motor (16b) comprising a second motor shaft (21b) that rotates about a second motor axis (SMA, see annotated fig. 5), wherein the first motor axis (FMA) is parallel to and spaced apart from the second motor axis (SMA); 
a first power transfer mechanism (20a) configured to couple rotation of the first motor shaft (21a) to rotation of the first output shaft (18a); and 
a second power transfer mechanism (20b) configured to couple rotation of the second motor shaft (21b) to rotation of the second output shaft (18b), wherein: 
the first power transfer mechanism (20a) comprises a first housing (see left “12” in fig. 1) extending between the first motor shaft (21a) and the first output shaft (18a); 
the first housing comprises an indentation (I1, see annotated fig. 1) to accommodate the second motor (16b); 
the second power transfer mechanism (20b) comprises a second housing (see right “12” in fig. 1 and/or “12” in fig. 2) extending between the second motor shaft (21b) and the second output shaft (18b); and 
the second housing (see “12” in fig. 2) comprises an indentation (I2, see annotated fig. 2) to accommodate the first motor (16a).


    PNG
    media_image1.png
    217
    606
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    271
    445
    media_image2.png
    Greyscale



Regarding claim 2, Frohnmayer discloses the drive system of claim 6, wherein the first power transfer mechanism (20a) and the second power transfer mechanism (20b) each comprise a gear train ([0024-0025]).  


Regarding claim 3, Frohnmayer discloses the drive system of claim 2, wherein the gear train ([0024-0025]) of the first power transfer mechanism (20a) and the second power transfer mechanism (20b) each comprise: a first gear (FG, see annotated fig. 4) coupled to the first motor shaft (21a); at least one second gear (SG, see annotated fig. 4) coupled to an intermediate shaft (IS, see annotated fig. 4); and a third gear (TG, see annotated fig. 4) coupled to the first output shaft (18a), wherein the first gear (FG) mechanically interfaces with the at least one second gear (SG) and wherein the at least one second gear (SG) mechanically interfaces with the third gear (TG). [Fig. 4 shows only one side in detail, but both sides have a similar arrangement, see [0024-0025], fig. 5]. 

    PNG
    media_image3.png
    411
    450
    media_image3.png
    Greyscale



Regarding claim 4, Frohnmayer discloses the drive system of claim 3, wherein: the at least one second gear (SG) comprises two gears (see fig. 4) coupled to the intermediate shaft (IS); the two gears comprise a first larger gear (rear gear) and a second smaller gear (front gear); the first larger gear (rear gear) mechanically interfaces with the first gear (FG); the second smaller gear (front gear) mechanically interfaces with third gear (TG); and the first power transfer mechanism (20a) and the second power transfer mechanism (20b) each provide a gear reduction (the different sized gears implicitly discloses a gear reduction mechanism, see also [0034]).


Regarding claim 5, Frohnmayer discloses the drive system of claim 3, wherein the intermediate shaft (IS, see annotated fig. 5) is offset from a line (see dashed line in fig. below) considered to extend from the first motor shaft (21a) to the first output shaft (18a).

    PNG
    media_image4.png
    336
    504
    media_image4.png
    Greyscale

Regarding claim 8, Frohnmayer discloses the drive system of claim 6, wherein the first power transfer mechanism (20a) comprises a first end (upper end) proximate to the first motor axis (X, see annotated fig. 5) and a second end (lower end) proximate to the first output shaft (18a); 5the second end (lower end) of the first power transfer mechanism (20a) is located a first distance (D1) away from the first motor axis (X), which is greater than a distance (D2) from the first motor axis (X) to an outer side surface of the first motor (16a);  10the second power transfer mechanism (20b) comprises a first end (upper end) proximate to the second motor axis (Y) and a second end (lower end) proximate to the second output shaft (18b); the second end (lower end) of the second power transfer mechanism (20b) is located a second distance (D3) away from 15the second motor axis (Y), which is greater than a distance (D4) 748654 1- 48 -from the second motor axis (Y) to an outer side surface of the second motor (16b); the second end (lower end where “D1” starts) of the first power transfer mechanism (20a) is adjacent to the second end (lower end where “D3” starts) of the second 20power transfer mechanism (20b).  

    PNG
    media_image5.png
    512
    823
    media_image5.png
    Greyscale


Regarding claim 9, Frohnmayer discloses the drive system of claim 8, wherein the second end (lower end) of the first power transfer mechanism (20a) is mechanically connected (through the gears and shafts) to the second end (lower end) of the second power transfer mechanism (20b). 

Regarding claim 10, Frohnmayer discloses the drive system of claim 6, wherein the first power transfer mechanism (20a) and the second power transfer mechanism (20b) each comprise a chain drive or a belt drive ([0024]).  

Regarding claim 11, Frohnmayer discloses the drive system of claim 6, wherein the first motor shaft (21a) and the second motor shaft (21b) at least partially overlap (see fig. below) when viewed in a direction perpendicular to the first motor axis (X).

    PNG
    media_image6.png
    512
    823
    media_image6.png
    Greyscale

Regarding claim 13, Frohnmayer discloses the drive system of claim 6, wherein the first motor shaft (21a) extends from the first motor (16a) in a first direction (from right to left, see fig. 5) and wherein the first output shaft (18a) extends from the first power transfer mechanism (20a) in the first direction (from right to left).  

Regarding claim 14, Frohnmayer discloses the drive system of claim 13, wherein the second motor shaft (21b) extends from the second motor (16b) in a second direction (from left to right, see fig. 5), wherein the second output shaft (18b) extends from the second power transfer mechanism (20b) in the second direction (from left to right), and wherein the first direction (to the left) and second direction (to the right) are opposite directions.

Regarding claim 15, Frohnmayer discloses the drive system of claim 6, wherein when the drive system is viewed parallel to the drive axis (DA, see annotated fig. 2), first motor axis (X, see annotated fig. 2), and second motor axis (Y, see annotated fig. 2) and when a first line (L1, see annotated fig. 2) is considered to extend from the drive axis (DA) to the first motor axis (X) and when a second line (L2, see annotated fig. 2) is considered to extend from the drive axis (DA) to the second motor axis (Y), an angle (A, see annotated fig. 2) between the first line (L1) and the second line (L2) is less than 90 degrees (the angle formed is clearly less than 90 degrees, see fig. below).

    PNG
    media_image7.png
    289
    331
    media_image7.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Frohnmayer (US 2016/0229289) in view of Rodet (US 5,941,174).

Regarding claim 12, Frohnmayer discloses the drive system of claim 6, wherein the first motor (16a) comprises a first motor housing (see housing “H1” covering internal motor components on annotated fig. 5); the second motor (16b) comprises a second motor 5housing (see housing “H2” covering internal motor components on annotated fig. 5).

    PNG
    media_image8.png
    512
    823
    media_image8.png
    Greyscale


Frohnmayer does not disclose that the first motor housing and the second motor housing partially overlaps when viewed in a direction perpendicular to the first motor axis.

However, Rodet teaches a drive system (col. 4, lines 9-52, see fig. 7) in which a first motor housing (X, see annotated fig. 7) and a second motor housing (Y, see annotated fig. 7) partially overlap when viewed in a direction perpendicular (radial direction) to a first motor axis (FMA, which extends axially).

    PNG
    media_image9.png
    294
    342
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Frohnmaye’s drive system, the recited arrangement, in order to provide a compact and balanced architecture, as taught by Rodet (col. 2, lines 1-2).

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Frohnmayer (US 2016/0229289) in view of Bassis et al. (US 2019/0186616, hereinafter “Bassis”).

Regarding claim 16, Frohnmayer discloses the drive system of claim 6, but does not disclose a first inverter configured to control the operation one of the first motor and the second motor, 5wherein the first inverter is aligned with first motor axis and mechanically coupled to the first power transfer mechanism; and a second inverter configured to control the operation the other of the first motor and the second 10motor, wherein the second inverter is aligned with second motor axis and mechanically coupled to the second power transfer mechanism.

However, Bassis teaches a first inverter (706, [0077]) configured to control the operation one of the first motor and the second motor ([0077]), 5wherein the first inverter (706) is aligned with first motor axis (see figs. 7A-7C, [0083]) and mechanically coupled (through housing 770, see fig. 7B) to the first power transfer mechanism (720A); and a second inverter ([0077], [0083]) configured to control the operation the other of the first motor and the second 10motor ([0077]), wherein the second inverter ([0077], [0083]) is aligned with second motor axis (see figs. 7A-7C, [0083]) and mechanically coupled (through housing “770”) to the second power transfer mechanism (720B).

    PNG
    media_image10.png
    333
    411
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    375
    477
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    317
    350
    media_image12.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Frohnmayer’s drive system, the recited arrangement, as taught by Bassis ([0069-0074], [0084-0085]), in order to control the operation of the motors. 

Regarding claim 18, Frohnmayer discloses the drive system of claim 6, but does not disclose a first half shaft, wherein a first end of the first half shaft is coupled to the first output shaft; a first wheel, wherein a second end of the first half shaft is coupled to the first wheel, a second half shaft, wherein a first end of the second half shaft is coupled to the second output shaft; a second wheel, wherein a second end of the second half shaft is coupled to the second wheel.

However, Bassis teaches a first half shaft (connected to gearbox “720A”, [0071]), wherein a first end of the first half shaft is coupled to the first output shaft (since it connects the axle/wheel to the gearbox “720A” it has to be connected to the output shaft “748A” which is between both elements, [0071], see fig. 7B); a first wheel (104A and/or 104C, [0070]), wherein a second end of the first half shaft is coupled to the first wheel (104A and/or 104C), a second half shaft (connected to gearbox “720B”, [0071]), wherein a first end of the second half shaft is coupled to the second output shaft (since it connects the other axle/wheel to the gearbox “720B” it has to be connected to the output shaft “748B” which is between both elements, [0071], see fig. 7B); a second wheel (104B and/or 104D, [0070]), wherein a second end of the second half shaft is coupled to the second wheel (104B and/or 104D).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Frohnmayer’s drive system, the recited arrangement, in order to provide reduction of the overall package size and manufacturing costs, as taught by Bassis [0069-0074], [0084-0085]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Frohnmayer (US 2016/0229289) in view of Morrow (US 2005/0109549).

Regarding claim 17, Frohnmayer discloses the drive system of claim 6, but does not disclose a clutch assembly coupled to the first output shaft and the second output shaft, wherein the clutch assembly, when engaged, is configured to lock the first output shaft and the second output shaft together.


However, Morrow teaches ([0066], see fig. 7) a clutch assembly (456) coupled to a first output shaft (432) and a second output shaft (434), wherein the clutch assembly (456), when engaged, is configured to lock the first output shaft (432) and the second output shaft (434) together ([0066]).

    PNG
    media_image13.png
    368
    684
    media_image13.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Frohnmayer’s drive system, the above recited arrangement, in order to have both shafts operate at the same speed and improve performance when one of the drives is slipping, as taught by Morrow ([0066]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER MORAZA/Examiner, Art Unit 2834   

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834